STATE OF MICHIGAN

                            COURT OF APPEALS



In re LAMARCHE ESTATE.


DEPARTMENT OF HEALTH AND HUMAN                                       UNPUBLISHED
SERVICES,                                                            September 22, 2016

               Appellee,

v                                                                    No. 327428
                                                                     Delta Probate Court
MARGARET MILKEWICZ, Personal                                         LC No. 14-021537-CZ
Representative of the Estate of ANGELINE
LAMARCHE,

               Appellant.


Before: JANSEN, P.J., and K. F. KELLY and O’BRIEN, JJ.

PER CURIAM.

        Margaret Milkewicz, as Personal Representative of the Estate of Angeline LaMarche (the
estate), appeals as of right the probate court’s May 4, 2015 order granting summary disposition
to plaintiff, the Department of Health and Human Services (DHHS), pursuant to MCR
2.116(C)(4) and (C)(10).

        Prior to her death in January 2014, Angeline LaMarche received $107,310.76 in
Medicaid benefits. After she passed away, DHHS pursued recovery in that amount against the
estate. The estate objected, asserting that a portion, but not all, of that amount was unrecoverable
based on a lack of notice. Specifically, LaMarche first received notice of the potential for estate
recovery in July 2012, approximately one year after she applied for and first received Medicaid
benefits. In light of the estate’s objection, DHHS filed this lawsuit and eventually moved for
summary disposition pursuant to MCR 2.116(C)(4) and (C)(10), arguing, in part, that LaMarche
received adequate notice. Specifically, DHHS argued that because LaMarche received notice of
the potential for estate recovery in July 2012 and again in August 2013, the entire amount of
Medicaid benefits that were received—including those that were received before July 2012—
were recoverable. The estate readily admitted that the amount of benefits received after July
2012, $67,869.54, was recoverable. It argued, however, that the remaining amount, $39,441.22,
was not recoverable based on a lack of notice. Specifically, the estate argued that allowing
DHHS to recover for Medicaid benefits that were received prior to the July 2012 notice violated

                                                -1-
constitutional and statutory protections. The probate court, relying solely on this Court’s opinion
in In re Keyes Estate, 310 Mich App 266; 871 NW2d 388 (2015), lv den 498 Mich 968 (2016),
granted summary disposition in DHHS’s favor. Specifically, the probate court concluded that
Keyes was “dispositive of all issues” raised in this case.

       On appeal, the estate again argues that allowing DHHS to recover for Medicaid benefits
that were received prior to the July 2012 notice violated constitutional and statutory protections.
Specifically, the estate argues that allowing DHHS to recover for Medicaid benefits in
circumstances such as this violate an individual’s constitutional right to due process and MCL
400.112(G)(7). We disagree.

        As the probate court correctly concluded, Keyes is dispositive of the issues raised in this
case. In that case, Esther Keyes received Medicaid benefits from April 2010 until her death in
January 2013. Keyes, 310 Mich App at 268-269. It was undisputed, however, that Keyes was
not provided notice of the potential for estate recovery until May 2012, more than two years after
Medicaid benefits were first received. Id. at 269. The Department subsequently sought recovery
in the amount of benefits received, “about $110,000,” during that entire time period. Id. The
estate objected, arguing that a portion of that amount was unrecoverable based on inadequate
notice. Id. Specifically, the estate argued that allowing DHHS to recover for Medicaid benefits
that were received prior to the May 2012 notice violated constitutional and statutory protections.
Id. The probate court agreed with the estate, but this Court reversed and remanded. Id. at 275.
This Court expressly “conclude[d] that the trial court erred because the Department sufficiently
notified Esther that her estate could be subject to estate recovery.” Id. at 273. This Court also
expressly rejected the estate’s constitutional arguments: “[T]he estate was personally apprised of
the Department’s action seeking estate recovery, and it had the opportunity to contest the
possible deprivation of its property in the probate court. It received both notice and a hearing,
which is what due process requires.” Id. at 275. Thus, as the probate court correctly concluded,
Keyes is dispositive of the issues raised in this case, and we are bound by Keyes. Indeed, the
estate expressly admits that “the Keyes decision is dispositive of the issues of this case” in its
brief on appeal.1 Accordingly, we affirm the probate court’s May 4, 2015 order granting
summary disposition in DHHS’s favor.

       Affirmed.

                                                            /s/ Kathleen Jansen
                                                            /s/ Kirsten Frank Kelly
                                                            /s/ Colleen A. O’Brien


1
  While we appreciate the estate’s argument that notice is required at the time of original
enrollment based on In re Estate of Clark, unpublished opinion per curiam of the Court of
Appeals, issued May 28, 2015 (Docket No. 320720), p 9 n 7 (“What is needed at the time of
enrollment is a notice that [DHHS] might attempt to recover Medicaid expenses from the
recipient’s estate—which [DHHS] must provide with all enrollment applications, pursuant to
MCL 400.112g(7).”), we ultimately find it unpersuasive. At a fundamental level, Keyes, not
Clark, is binding on this Court. MCR 7.215(J)(1).


                                                -2-